 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDBethlehem Steel CorporationandUnited Steelwork-ers of America,AFL-CIO.' Case 3-UC-22June 26, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSUpona Petitionfor Clarification duly filed underSection9(b) of the National Labor Relations Act,as amended,a hearingwas held before Hearing Of-ficer JohnH. Sauter.All parties appeared and weregiven full opportunity to participate at the hearing.Thereafter, the Employerand Petitionerfiled briefsin supportof their respectivepositions.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelations Board hasdelegated itspowers in connection with this case to a three-member panel.The Board has considered the Hearing Officer'srulingsmade at thehearingand finds that no preju-dicial errorwas committed. The rulings are herebyaffirmed.Uponthe entirerecord in this case,2 the Boardfinds:1.The Employeris engagedin commerce withinthe meaningof the Act.2.Petitionerrepresentscertain employees of theEmployer.3. In its petition for clarification, Petitionerseeksto include as an accretion to its certified unit,the approximately18 seniorand basic program-mers,at the Employer's Lackawanna, New York,plant.The Employer, contrary to Petitioner, con-tendsthat these employees should not be includedas anaccretion since they are technical employeeswho do not have a community of interest with thebargainingunit employees.On October 29, 1945, in Case 3-R-1016, Peti-tioner was certified to represent the following ac-counting department clerical employees at the Em-ployer's Lackawanna plant:... the clerks who work in the cashiers' office,the clerk who acts asassistantto the headreceivingclerk, the clerk who acts asassistantto the head ledger clerk, the clerk who acts asassistantto the head inventory clerk, the clerkwho acts asassistantto the head product clerk,and the class A clerk in the Pay-roll Divisionwho is responsiblefor the preparation ofmonthly reports....In the most recent contracts negotiated since thecertification, including the one negotiated in 1965and still in effect, the unit has been similarlydescribed substantially as follows:The unit shall consist of the salaried employeesin the bargaining units at the Plant for whichthe Union has been certified as the exclusivecollectivebargaining representative inNa-tional Labor Relations Board Cases Nos. 3-R-639 [Production SchedulingDepartment],3-R-944 [Mills Division], 3-R-1016 [Ac-countingDepartment], 3-R-1145 [Strip MillDivision]3-R-1146 [MechanicalDepart-ment],3-RC-681 [SteelDivision],and3-RC-680 [Specialty Products Division].Since the early 1940's, the accounting departmenthas been responsible for processing information re-garding payrolls, accounts receivable, cost analysis,inventories,insurance,pensions, etc. In the per-formance of these functions, the accounting depart-mentemployees at first utilized and operated rela-tivelysimpleelectronicaccountingmachines[E.A.M.]. These machines, located in the account-ing department's data processing division, per-formed simple arithmetic functions, and were con-trolled by means of wired panel boards which wereinserted inthe machines. Those panels which werepermanentin nature,and which were fairly com-plex,were wired by either representatives of thevendor [IBM] or by supervisors employed by theEmployer. Those panels which were less complexand which were temporary in nature were wired byemployees classified as machine operators.In 1960, the Employer acquired for its dataprocessing division a Remington Rand USS 80, a"first generation" computer, consisting of a drum-type printer, a card reader with a rate of 300 cardsper minute, and four tapeunits.The USS 80 had adrumtype memory of 9,500 words, and its speedwas limited to the drum revolutions. In anticipationof the Employer's acquisition of this computer, a"SpecialAssistant"was employed in 1959 toprepare programming work for the USS 80. Thisemployee was not placed in the bargaining unit,and, because he was not covered by the minimumwage and overtime provisions of the Fair LaborStandards Act, was noted and listed on the Em-ployer'semploymentlistsasan"exempt em-ployee." Subsequently, the Employer increasedfrom one to five the number of employees perform-ing programming functions on the USS 80. Theseadditional employees, like the "Special Assistant"hired in 1959, were also excluded from the bargain-'The name of Petitioner appears ,is amended at the hearing`Petitioner's request for oral argument is hereby denied as. in ouropinion, the record,including thebriefs, adequatelypresents the issues andpositions of the parties172 NLRB No. 32 BETHLEHEMSTEEL CORP.287ing unit and listed as "exempt employees."In July 1963, the Employer replaced the USS 80with IBM 1410 and IBM 1401 series computers.The 1410,a "second generation"computer consist-ing of a reader with a speed of 800 cards perminute and a 300 card-per-minute punchcard unit,has a core memory of 40,000 positions and atransfer rate on tape of 23,000 characters persecond.In addition,itpossesses a storage capacityin disc of 28 million digits. The IBM 1401 system isa scaled-down version of the 1410, having a smallermemory core and slower speeds than the 1410.Shortly after the acquisition of the new IBMmachines, the Employer hired another employee toperform programming duties, and reclassified thoseemployees performing programming duties in thedataprocessingdivisiontoeither"SystemsAnalysts"or"ComputerTechnicians."Sub-sequently, in 1964 or 1965, the Employer reclas-sified the "Computer Technicians" to "exemptSenior Programmers."In order to meet the increasing demands beingmade on its programming staff,the Employer in1965 further expanded its computer operations byhiring several additional employees. These em-ployees were hired subsequent to the posting of aplantwide notice which stated that openings existedin the Employer's computer operations,and that in-terested applicants would take a "ProgrammingAptitudeTest."Those employees subsequentlyhired,like the other existing members of the pro-gramming staff,were also excluded from the bar-gaining unit and classified by the Employer as "ex-empt employees."During the above-described period, the Employerperiodically informed Petitioner that the aforemen-tionedemployees in its data processing pro,gramming staff were classified as "exempt," non-bargaining unit employees. Petitionerdid not, how-ever,either protest the exclusion of these em-ployees from the bargaining unit or seek their inclu-sion in the unit.InOctober 1966 the Employer reorganized itscomputer operations,and transferred to the dataprocessing division the programming operationstheretofore performed elsewhere in the systems de-partment, by nine "Systems Analysts" employedtherein.The systems department,in existence fromabout 1959, was located on the seventh floor of theadministration building and was mainly responsiblefor programming jobs which pertained to the Em-ployer'sproductionoperations.The "SystemsAnalysts" employed therein were never included inthe bargaining unit and, because they were notcovered by the provisions of the Fair Labor Stan-dards Act, were listed by the Employer as "exemptemployees." As the systems department was inde-pendent from the accounting department, therewas, prior to the 1966 reorganization, very littlecontact between the "Systems Analysts" and theircounterparts in the data processing division. Pur-suantto the reorganization, however, the "exemptSystemsAnalysts"transferredtothedataprocessing division programming staff were reclas-sified to "non-exempt Basic Programmers."3 As anadditional part of this reorganization, the Employeralso reclassified the "exempt Computer Techni-cians" on its programming staff to "exempt SeniorProgrammers."Immediatelythereafter,Petitionerfiledagrievance, claiming that the approximately 18 em-ployees classified as basic and senior programmerswere improperly excluded from the bargainingunit.4Subsequently, the Employer installed an IBM 360'series computer in September 1967. The 360 is a"thirdgeneration" computer and is far more com-plex and efficient than any of its predecessors,being the first computer to have two printers andtwo card readers, and the first to process five or sixprograms concurrently. In addition, it has a corememory of 256,000 positions, a tape transfer rateof 64,000 characters per second, and a total discstorage capacity of 200 million digits.During allof the foregoing period, the record in-dicates that programmers have been subject to theimmediate supervision of a supervisor of pro-gramming,who in turn is responsible to the chief ofthe data processing division. The supervisor of pro-gramming does not supervise any other employeesand programmers are subject to no other im-mediate supervision.Programmers are presently responsible fordeveloping programs for the IBM 1401, 1410, and360 series in the areas of cost, payroll, and produc-tion.The record establishes that after the chief ofdata processing has received a request for pro-gramming some existing manually performed job, aprogrammer is assigned to investigate and toobatain the details of the job. The programmer's in-itial findings are then discussed with the chief ofdata processing and, if the request for programmingisdeemed feasible, the programmer is assigned todevelop a program. The programmer then deter-"The Employer stated atthe hearingthat the basic programmers are notexempt from the provisions of the Fair Labor Standards Act, and that,therefore, they are entitled to overtime pay and premium pay for Sundaysand holidays.4AfterPetitionerprocessed itsgrievancethrough the various steps pro-vided for in the collective-bargaining agreement,but before the grievancewas arbitrated,itfiled the instant UC petition. Although senior program-mers earn a higher salary and possess greater training and responsibilitythan do basic programmers,we shall hereinafter, because of their similarduties and interests,refer to both groups as programmers. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDmines which computer is most adaptable, whetherthe proposed program should be placed on disc,tape, or cards, and what input and output routinesshould be utilized. After he has made these initialdeterminations,theprogrammerwritesup aproposed program or series of proposed programs,drawing diagrams and flow charts which show thesteps which the computer must follow. Programsare subsequentlykey punched on cards by thekeypunch operators and are then given to machineoperators, who insert the cards in the computer inthemanner prescribed in the programmer's flowcharts. Although the keypunch and machine opera-tors possess a rudimentary knowledge of the Em-ployer's computer operations in order to operatetheir respective machines, the record discloses thatthey perform their specified tasks in a routinemanner, requiring little, if any, independentjudgment or specialized training. After the above-described operations have been performed, andafter the chief of data processing has approved thefinished program, it is then stored, to be utilizedwhen needed.Although the Employer does not requireprospectiveprogrammers to have a specifiedminimum amount of formal education as aprerequisite for hire, it does require that they pos-sessboth a generally high level of education andspecialized computer training.Accordingly, therecord establishes that of the approximately 18 pro-grammers, 1 has attended 1 year of business school,2 have attended 2 years ofbusinessschool, 4 haveattended 1 year ofcollege,2 have attended 2 yearsof college, 1 has attended 3 years of college, and 5have graduated from college.All havealso had spe-cialized computer training, acquired either by priorwork experience or by attendance at formal pro-gramming courses. Moreover, in order to stay cur-rent with constantly changing computer techniques,programmers attend special computer schoolsthroughout their employment. In addition, pro-grammers frequently travel to the Employer's otherplants for the purposes of comparing notes withtheir counterparts,and learning particular pro-gramswhichhavebeenproposedfortheLackawanna facility.Programmershave traditionally worked in theirown offices,inanareawalled off from thekeypunch and machine operators, and other bar-gaining unit employees.Programmers spend ap-proximately 80 percent of their time at their owndesks,devisingand establishing the programsdescribed above. The remaining 20 percent of theirtime is spent on visits to other plants,weeklymeetings, conferences,etc. It is unusual,therefore,for them to beeither inthe area where thekeypunch machines and computers are located, orin those areas where other bargaining unit em-ployees work.Programmers are presently working irregularhours as a result of the Employer's need to convertsome existing programsfrom the 1410 to the 360series.Under normal conditions, however, pro-grammers work on an 8 a.m. to 4:30 p.m. basis,Monday through Friday. Many of the bargainingunit employees, on the other hand, are rotatedamong middle, night, and day shifts.The record establishes that the minimum rate forbasic programmers is $ 312.50 biweekly and thatthemaximum rate for senior programmers is ap-proximately $450 biweekly. The starting rate forbasic programmers is, therefore, equal to or higherthan all but one bargaining unit classification.In support of its request to clarify the certifica-tion to include programmers, Petitioner asserts that:(1) programmers are clerical employees who havea community of interest with other salaried unitclericals; and (2) assuming that programmers aretechnical employees, they perform duties similar tothose performed by bargaining unit employees.Petitioner further argues that since all programmerswere "exempt" and the job classification of "non-exempt Programmers" did not come into existenceuntil October 1966, it had no knowledge during the1965 collective-bargaining negotiations that pro-grammers were being improperly excluded from theunit.We find, upon the basis of all the foregoing facts,that both the "exempt and non-exempt" program-mersperform work which has heretofore neverbeen performed by bargaining unit employees; thatprogrammers have performed similar job functionsfor several years, albeit under different job classifi-cations; and that Petitioner has neither protestedthe exclusion of the programmers from the unit norclaimed to represent them from 1960 until the fallof 1966. In particular, Petitioner did not attempt tobargain for any of these employees during the 1965contract negotiations.Consideringthesefactors,along with the differences which exist between pro-grammers and unit employees in regard to job func-tions, responsibilities,use of initiative and indepen-dent judgment, immediate supervision, wages, andhours, we find, based upon the entire record, thatprogrammers cannot be regarded as an accretion tothe existing clerical unit.'We shall, therefore, denyPetitioner's request to amend the certification andshall dismiss the instant proceeding.' CfWorthington Corp canon, Compressor and EngineUnvuon, 155NLRB 22, GeneralIronWork% Co,150 NLRB 190, andAluminum Com-pam ofAmerica,146 NLRB 929.